AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet I



                                       UNITED ST ATES DISTRICT COURT
                                                      Eastern District of Pennsylvania
                                                                         )
             UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                                v.
                                                           C"'i"    ~~
            EUGENE PETER KENWORTHY, JR                     raL~=~                  Case Number: DPAE2.17-CR-000432-001

                                                          NOV. 1 4 2g18            lJS:vt Number: 76206-066
                                                                                   Maranna Meehan, Esquire

THE DE.FENDAc1"T:
                                                                        3
                                                       Kt."!"=: 9A~:\',:X '~·srlhefendant's Attorney
                                                      By _ _ _ D..,,.;. Cler'K

~pleaded guilty to count(s)          1 through 10 of the Indictment
                                        -       -
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found gmlty on count(s)
   after a plea of not gmlty.

The defendant is adjudicated gmlty of these offenses:




 18:1343                         Wrre fraud                                                                11/2/2015                   2



       The defendant is sentenced as provided m pages 2 through                8         of this Judgment The sentence is m1posed pursuant to
the Sentencmg Reform Act of 1984.
D The defendant has been found not gmlty on count(s)
D Count(s)                                              DIS      D are dismissed on the motion of the Umted States
         It 1s ordered that the defendant must notify the Cmted States attorney for this distnct withm 30 days of any change of name, residence,
or mmlmg address until all fines, restitut10n, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay rest1tuuon,
the defenoant must notify the court and Umted States attorney ofmatenal changes m economic circumstances.


                                                                        Date of    pos1tJon of Judgment




                                                                        "~~~~
                                                                         Timothy J Savage, United States_D_istrict Judge
                                                                        Name and Title of Judge


                                                                         11/13/2018
                                                                        Date
AO 24SB (Rev 02/18)    Judgment ma Cnmmal Case
                       Sheet IA
                                                                        Judgment   Page   2       of   8
DEFENDANT: EUGENE PETER KENWORTHY. JR.
CASE NUMBER: DPAE2:17-CR-000432-001

                                        ADDITIONAL COUNTS Of' CONVICTION




18.1014                         False statements                    9/30/2011                 5


18 1028(a)(1 ),(c)(4),(c)(5)    Aggravated identity theft            10/19/2015               7


26:7203                         Willful failure to file return       12/31/2011               9
AO 245B (Rev 02118) Judgment m Cnmmal Case
                    Sheet 2  Impnsonment

                                                                                                      Judgment   Page   3     of   8
DEFENDANT: EUGENE PETER KENWORTHY. JR.
CASE ~UMBER: DPAE2:17-CR-000432-001

                                                              IMPRISONMENT

            The defendant is hereby comnutted to the custody of the Federal Bureau of Pnsons to be 1mpnsoned for a total
term of:
  ten (10) months on each of Counts 1, 2. 3, 4, 5, 6. 9 and 10, to run concurrently with each other, and twenty-four (24) months
  on Counts 7 and 8, to run concurrently with each other and consecutively to the term of imprisonment imposed on Counts 1,
  2. 3, 4, 5, 6, 9, and 10. The total term of imprisonment is thirty-four (34) months


      Ill   The court makes the followmg recommendations to the Bureau of Pnsons:

  The defendant be designated to an institution close to Philadelphia, the defendant be placed in an alcohol abuse treatment
  program, and the defendant be placed in a mental health treatment program


      0     The defendant is remanded to the custody of the l!mted States .'.'vtarshal

      0     The defendant shall surrender to the Umted States Marshal for this d1stnct:

            0   at                                  0 a.m.       0 p.m.        on

            0   as notified by the Cnited States Marshal.

      ~ The defendant shall surrender for serVIce of sentence at the mst1tut10n designated by the Bureau of Pnsons:

            ~ before 2 p.m. on          12/31/2018

            0   as notified by the lJmted States Marshal.

            D as notified by the Probat10n or Pretnal Services Office.


                                                                     RETURN

 I have executed this Judgment as follows:




            Defendant delivered on                                                        to

 at                                                   , with a certified copy of this Judgment



                                                                                                    'UNITED SI ATBS MARSHAL


                                                                             By
                                                                                                 DEPCTY L'NITED STATES MARSHAL
AO 2458 (Rev 02/ 18) Judgment m a Crunmal Case
                     Sheet 3 Supervised Release
                                                                                                         Judgment   Page .   4   of
DEFENDA::-iT: EUGENE PETER KENWORTHY, JR
CASE NCMBER: DPAE2:17-CR-000432-001
                                                      SUPERVISED RELEASE
C'pon release from rmpnsonment, you will be on supervised release for a term of.
 three (3) years on Counts 1 and 2, five (5) years on Counts 3, 4, 5, and 6, and one (1) year on Counts 7, 8, 9, and 10, all
 terms of supervised release to run concurrently. Total term of supervised release is five (5) years




                                                   MANDATORY CO.SDITIONS

t.   You must not cmmmt another federal, state or local cnme
2.   You must not unlawfully possess a controlled substance.
3.   You must refram from any unlawful use of a controlled substance. You must submit to one drug test w1thm 15 days of release from
     imprisonment and at least two penodic drug tests thereafter, as determmed by the court
            O The above drug testmg condition is suspended, based on the court's determmat10n that you
                pose a low nsk of future substance abuse. fcheck 1/ applicable)
4      it1'   You must make restitution in accordance with 18 lJ S.C §§ 3663 and 3663A or any other statute authorizmg a sentence of
              restitution. (check if applicable)
5.     0      You must cooperate m the collect10n of DNA as directed by the probation officer. (check 1/applzcableJ
6.     D You must comply with the reqmrements of the Sex Offender Registration and Notification Act (34 U S.C. § 20901, et seq.) as
              dITected by the probat10n officer, the Bureau of Pnsons, or any state sex offender registrat10n agency m the JocatJon where you
              reside, work, are a student, or were convicted of a quahfymg offense. (check 1/ applzcableJ
7.     O You must participate man approved program for domestic v10lence.         (check 1/applzcable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 24SB (Rev 02118) Judgment ma Cnmmal Case
                       Sheet 3A   Supervised Release
                                                                                                 Judgment   Page       5        of         8
DEFENDANT: EUGENE PETER KENWORTHY, JR.
CASE NUMBER: DPAE2:17-CR-000432-001

                                      STA:SDARD CONDITIONS OF                         SUPERVISIO~

As part of your supervised release, you must comply with the following standard conditions of superv1s1on. These conditions are imposed
because they estabhsh the basic expectations for your behavior while on supervision and rdentrfy the mmrmum tools needed by probation
officers to keep mformed, report to the court about, and brmg about improvements m your conduct and condition.

I.     You must report to the probatron office m the federal jUdrcral drstnct where you are authonzed to reside wrthm 72 hours of your
       release from rmpnsonment, unless the probation officer mstructs you to report to a different probation office or wrthm a different time
       frame.
2      After imt1ally reportmg to the probation office, you will receive mstructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probatron officer as mstructed.
3.     You must not knowingly leave the federal judrcral drstnct where you are authorized to reside without first gettmg perm1ss1on from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
S      You must hve at a place approved by the probation officer If you plan to change where you live or anythmg about your hvmg
       arrangements (such as the people you hve with), you must notify the probation officer at least I 0 days before the change lfnotrfymg
       the probatron officer m advance rs not possible due to unanticipated crrcumstances, you must notify the probation officer w1thm 72
       hours of becommg aware of a change or expected change.
6.     You must allow the probation officer to v1s1t you at any time at your home or elsewhere, and you must pernut the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes m plam view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probatron officer excuses you from
       domg so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from domg so. If you plan to change where you work or anythmg about your work (such as your positron or your job
       respons1b1ht1es), you must notify the probation officer at least I 0 days before the change. If notifying the probation officer at lea&t I 0
       days m advance rs not possible due to unantrcrpated crrcumstances, you must notify the probatron officer within 72 hours of
       becommg aware of a change or expected change.
8      You must not communicate or mteract with someone you know rs engaged in criminal act1v1ty. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or mteract with that person without first gettmg the permission of the
       probation officer
9      If you are arrested or questloned by a law enforcement officer, you must notify the probation officer wrthm 72 hours.
10.    You must not own, possess, or have access to a firearm, anununrtion, destructrve device, or dangerous weapon (r.e., anythmg that was
       designed, or was modified for, the specific purpose of causmg bodily Injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or mformant without
       first gettmg the permission of the court.
I 2.   If the probation officer determmes that you pose a risk to another person (mcludmg an orgamzation), the probation officer may
       require you to notify the person about the nsk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the nsk
13.    You must follow the mstructions of the probation officer related to the condruons ofsuperv1s1on.



i; .S. Probation Office Use Only
A tJ.S. probation officer has instructed me on the conditions specified by the court and has provided me with a wntten copy ofthrs
judgment contaming these cond1t1ons. For further mformation regardmg these cond1t1ons, see Overview of Probatzon and Supervised
Release Condttzons, available at: www.uscourts gov.


Defendant's Signature                                                                                       Date
AO 2458 (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 38  Supervised Release
                                                                                            Judgment   Page   6    of        8
DEFENDANT: EUGENE PETER KENWORTHY, JR.
CASE NUMBER: DPAE2:17-CR-000432-001

                                  ADDITIONAL SlJPERVISED RELEASE TER.\1S




1. The defendant shall pay to the United States a special assessment in the amount of $850.00, due immediately

2. The defendant shall make restitution in the amount of $367, 128.00 payable to the United States Department of Housing
and Urban Development and in the amount of $90,224.00 payable to the Internal Revenue Service.

3. The defendant shall refrain from the use of alcohol and shall submit to testing to ensure compliance. The defendant
shall participate in alcohol evaluation and treatment as directed by the U S Probation Office. The defendant shall abide by
the rules of any program and remain in treatment until satisfactorily discharged with the approval of the U.S Probation
Office.

4. The defendant shall participate in a mental health program for evaluation and/or treatment as directed by the U.S
Probation Office. The defendant shall remain in treatment until satisfactorily discharged and with the approval of the U.S
Probation Office.

5. The defendant shall provide the U S Probation Office with full disclosure of his financial records to include yearly Income
tax returns upon the request of the U.S Probation Office. The defendant shall cooperate with the probation officer in the
1nvest1gat1on of his financial dealings and shall provide truthful monthly statements of hrs income.

6. The defendant is to fully cooperate wrth the Internal Revenue Service by filing all delinquent or amended returns and by
timely filing all future returns that come due during the period of supervised release. The defendant Is to properly report all
correct taxable income and claim only allowable expenses on those returns The defendant is to provide all appropriate
documentation in support of said returns. Upon request, the defendant is to furnish the Internal Revenue Service with
information pertaining to all assets and liabilities, and the defendant is to fully cooperate by paying all taxes, interest and
penalties due, and otherwise comply with the tax laws of the United States.

7 The defendant shall not incur new credit charges or open additional lines of credit without the approval of the Probation
Office.

8. The defendant shall provide the U.S. Probation Office with access to any and all requested personal and/or business
financial information The Probation Office is authorized to release pre-sentence and post-sentence financial information
submitted by the defendant to the United States Attorney's Office for use in the collection of any unpaid restitution
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5  Cnmmal Monetary Penalties
                                                                                                         Judgment   Page     7   of    8
DEFENDANT: EUGENE PETER KENWORTHY, JR.
CASE NUMBER: DPAE2:17-CR-000432-001
                                              CRIMINAL MONETARY PENAL TIES

     The defendant must pay the total cnminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                   JVT A Assessment*                                            Restitution
TOTAl,S            $ 850.00                   $                                    $                         $ 457,352.00



D The determination of res11tut10n is deferred unul                         . An Amended Judgment m a Crzmmal Case (AO 245CJ will be entered
     after such determmation.

tJ   The defendant must make restitution (mcludmg community rest1tut10n) to the followmg payees in the amount listed below.

     If the defendant makes a parual payment, each payee shall receive an approxIIDately proporuoned paYillent, unless specified otherwise in
     the pnont)' order or percentage payment column below. However, pursuant to 18 "C.S.C. § 3664(1), all nonfederal v1c11ms must be paid
     before the Umted States rs paid.




  Director. Financial Operations



  Albany, NY 12203




  Attn- Mail Stop 6261


  333 W. Pershing Avenue




TOTALS                             $                  457,352.00               $                457,352.00


 ~    Restitution amount ordered pursuant to plea agreement $               457,352.00

D     The defendant must pay mterest on rest1tut10n and a fme of more than $2,500, unless the rest1tut10n or fine is paid m full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delmquency and default, pursuant to 18 G.S C. § 3612(g).

 ~    The court determmed that the defendant does not have the ability to pay mterest and 1t rs ordered that:

      It!   the mterest reqmrement rs waived for the         0       fine   ~ res11tut10n.

      D     the mterest requirement for the       D   fine       ~     rest1tut10n is modified as follows:

*Justice for Victims of Trafficking Act of2015, Pub. L No. 114-22.
** Fmdmgs for the total amount oflosses are reqmred under Chapters 109A, 110, 1 IOA, and I 13A of Title 18 for offenses committed on or
after September 13, 1994, but before Apnl 23, 1996
AO 2458 (Rev 02118) Judgment in a Cnmmal Case
                    Sheet 6   Schedule of Payments

                                                                                                         Judgment   · Page    8      of          8
DEFENDA:-.lT: EUGENE PETER KENWORTHY. JR.
CASE NUMBER: DPAE2:17-CR-000432-001

                                                     SCHEDL'LE O.F PAYMENTS

Havmg assessed the defendant's ability to pay, payment of the total cnmmal monetary penalties is due as follows:

A     ill   Lump sum payment of$        850.00               due immediately, balance due

            :J     not later than  -
                                                                 , or
            !ill   m accordance with ~     c.    D    D,     D    E, or     D F below~ or
B     D Payment to begm immediately (may be combmed with                  DC,        D D,or       D F below); or
C     ~     Payment m equal       quarterly        (e g. weekly. monthly. quarterly) mstallments of $  25 00                over a penod of
                          (e g. months or years), to commence         30 days (e g. 30 or 60 days) after the date of this Judgment; or

D     0     Payment m equal                        (e.g, weekly, monthly. quarterly) installments of $                         over a penod of
                     _    (e g. months or years), to commence                       (e g. 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment dunng the term of supervised release will commence withm                        (e g. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant':-, abihty to pay at that time, or

F     D Special mstruct10ns regardmg the payment of cnmrnal monetary penalties:




Cnless the court has expressly ordered otherwise, if this judgment imposes 1mpnsonment, payment of cnmmal monetary penalties 1s due dunng
the penod of imprisonment. All crimmal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments prev10usly made toward any cnmmal monetary penalties imposed.




D     Jomt and Several

      Defendant and Co-Defendant Names and Case ~umbers (mcludmg defendant number), Total Amount, Jornt and Several Amount,
      and correspondmg payee, if appropnate.




D     The defendant shall pay the cost of prosecution

D     The defendant shall pay the followmg court cost(s).

Ill   The defendant shall forfeit the defendant's rnterest m the following property to the United States:
       the $1,800.00 in proceeds that the defendant obtained as a result of his commission of the offenses charged in the
       indictment

Payments shall be applied m the followrng order: (1) assessment, (2) restitution pnnc1pal, (3) restitution mterest, (4) fine pnnc1pal, (5) fine
mterest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, rncludmg cost of prosecution and court costs
